Citation Nr: 1611611	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-04 179	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for left ear cholesteatoma. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was previously before the Board in April 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the agency of original jurisdiction substantially complied with the April 2015 remand orders and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a December 2015 rating decision, the RO granted the Veteran's claim for service connection for bilateral tinnitus.  The Veteran did not disagree with the evaluation or the effective date assigned.  As the Veteran has obtained a full grant of the benefits sought, the issue is no longer before the Board.  

Since the last supplemental statement of the case of record issued in December 2015, the Veteran submitted new evidence, including certificate of audiology reports from March 2006 to February 2010, and March 2013 and September 2014 audiometric testing reports.  In February 2012, the Veteran submitted a waiver, which provided, "I waive my right to submit additional evidence for consideration by my RO.  This means that if I locate and/or wish to submit additional evidence after today's date, I waive my right to have this case remanded (sent back) to my RO and request that BVA consider any new evidence during their adjudication of my appeal."  The Board finds that the Veteran's intent, as shown by the wording of the waiver, is to waive any additional evidence received by the Board after February 2012.  As such, the Board will consider the additional evidence in the first instance and proceed with adjudication of the appeal.  

FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not have its clinical onset in service, is not otherwise related to active duty, and was not exhibited within the first post service year.

2. The Veteran's left ear cholesteatoma did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).
 
2.  The criteria for establishing service connection for left ear cholesteatoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.   In addition, the letter provided definitions of new and material evidence.  See Kent v. Nicholson, 20 Vet. App 1 (2006) (holding appellant must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence).  Here, The Board finds the duty to notify has been met.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In cases where VA is unable to obtain records, or if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e).  

The Veteran was informed in March 2009 that his service treatment records were requested from the National Personnel Records Center and that it was ultimately his responsibility to see that VA receives this information.  See 38 C.F.R. § 3.159(e)(1).  A March 2009 formal finding of unavailability memorandum details the attempt made by the RO to obtain the records, including contacting and requesting records from the NPRC.  However, it appears that the Veteran submitted service treatment records in 2006 and that all service treatment records are in the file.  The Veteran has not indicated otherwise.  The claims file contains the Veteran's private treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  Thus, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard, 4 Vet. App. 384.  

As previously noted, in April 2015, the Board remanded the Veteran's case to the RO for further development that included obtaining new VA medical examinations.  With respect to the Veteran's left ear cholesteatoma, the examiner's attention was directed to an April 2006 private treatment record which indicated a diagnosis of chronic mastoiditis with otitis media and tympanic membrane perforation and a February 2006 VA examiner's diagnosis of serous otitis.  The July 2015 VA examiner reviewed the Veteran's claims file and commented on his previous diagnosis, thus, there has been substantial compliance with the prior remand.  See Stegall, 11 Vet. App. 268.  

Regarding the Veteran's bilateral hearing loss, the examiner was asked to determine the nature and etiology of the Veteran's bilateral hearing loss and explain any shifts in hearing acuity in service.  The November 2015 VA examination addressed those issues, thus, there has been substantial compliance with the prior remand.  See id.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet App. 341 (1999).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case. 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

a.  Bilateral Hearing Loss

The Veteran contends that he experienced noise exposure while in service. Specifically, in a November 2010 statement, he contends that as an assistant gunner, ammo carrier infantryman, and a driver of an armored personnel carrier, he was exposed to noise from a variety of machine guns and mortar, as well as engine noise.  He contends that he has experienced hearing loss which he relates to in-service noise exposure, and thus argues that service connection for hearing loss is warranted.

Sensorineural hearing loss is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  If a chronic disorder, such as sensorineural hearing loss, manifests to a compensable degree within one year after separation from service, it may be presumed to have been incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed in detail below, the Board finds that hearing loss did not manifest until many years following service.  Thus, the presumption is not applicable in this case.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records were silent for complaints or findings related to hearing loss.  During service, the Veteran underwent audiometric examinations at induction and separation.  In a January 1977 induction report of medical history, the Veteran denied any history of ear trouble or hearing loss.  In an October 1979 separation report of medical history, the Veteran indicated the same.  The results of audiometric testing are recorded as follows:

         	January 1977 (Induction)
Frequency (HZ)
500
1000
2000
3000
4000
Right
15
5
5
5
20
Left
20
5
5
5
5

	October 1979 (Separation)
Frequency (HZ)
500
1000
2000
3000
4000
Right
25
25
15
0
20
Left
15
10
10
0
5

The Veteran's record of separation lists his military specialty as an "81mm gunner." His DD-214 reflects a military occupational specialty of an "infantryman." 

The Veteran filed his initial claim for service connection for bilateral hearing loss and left ear cholesteatoma (claimed as busted left ear) in September 2005.  

In a February 2006 VA examination (dated March 2006), the Veteran complained of hearing difficulties in both ears which he stated developed gradually over the past four to five years.  He also reported a history of ear infections in his left ear, which had its last occurrence four to five years ago.  He claimed noise exposure to gun and artillery fire, heavy machinery, power tool noise, and target practice noise while in the military service.  The Veteran also stated that he was exposed to heavy machinery noise while employed at a sewage treatment plant and target practice noise as a corrections officer after military service.  

The February 2006 examiner indicated a mild sensorineural hearing loss from 3000 to 4000 Hertz in the right ear, and a moderately severe to severe mixed loss of hearing from 500 to 4000 Hertz.  Audiometric testing results showed sensorineural hearing loss only in the left ear as defined by VA. See 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with hearing loss with tinnitus with evidence of serous otitis bilaterally, left greater than right.  The examiner concluded that the Veteran's hearing loss was not at least as likely due to noise exposure while serving in the Army as an infantryman from 1977 to 1980.  The examiner explained that the Veteran's service treatment records indicated normal puretone thresholds as shown in his January 1977 induction examination and in his October 1979 separation examination.  Further, the examiner noted that the Veteran reported his ear problems began with an ear infection four to five years ago.  

In a March 2006 private treatment record, the physician noted a mixed to moderate to severe sensorineural hearing loss in the left ear that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  The audiometric testing results for the left ear showed moderate to moderately severe sensorineural hearing loss from 500-4000 Hertz.  The Veteran had normal hearing in his right ear.

In an August 2006 private treatment record, audiometric testing showed mild sensorineural hearing loss in the left ear that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran had normal hearing in his right ear.

Audiometric testing results in September 2008 and October 2008 private treatment records showed bilateral sensorineural hearing loss as defined by VA. See 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385.  Speech recognition was 100 percent in both ears.  

In a February 2009 private treatment record, audiometric testing results showed mixed mild to moderately severe hearing loss in the left ear that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran had normal hearing in his right ear with 100 percent speech recognition.

An April 2009 private treatment letter opined that the Veteran's hearing test is consistent with his history of an injury causing the ringing in his ears.  The physician further opined that the Veteran's left ear surgeries was not related to a service related injury, but that his underlying hearing loss and associated tinnitus are related to service. 

An August 2009 VA treatment record revealed audiometric testing results which showed normal hearing in his right ear at 500-2000 Hertz and mild hearing loss at 3000-4000 Hertz.  Speech recognition for the right ear was 100 percent.  The left ear showed profound sensorineural hearing loss that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  

A February 2010 private treatment record indicated that the Veteran had mixed moderate to profound hearing loss in his right ear and mixed severe to profound hearing loss in his left ear.  A June 2010 private audiometric testing results showed the Veteran had hearing loss in both ears that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  

March 2013 and September 2014 audiometric testing reports submitted by the Veteran showed that he had bilateral sensorineural hearing loss that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran was afforded an additional VA examination in November 2015.  Audiometric testing revealed bilateral sensorineural hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Following a review of the claims file, the audiologist opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of military service.  The examiner explained that the change in puretone thresholds in the right ear from 1977 to 1979 was more likely due to test/retest variability.  In support of his conclusion, the examiner noted that the Veteran did not experience hearing loss in service and the Veteran's 2009 hearing test of his right ear revealed levels that were not considered hearing loss for compensation purposes.  The examiner also opined that the Veteran's left ear hearing loss was more than likely as a result of middle ear disease and treatment for cholesteatoma. 

After review of the record, the Board finds that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to active service.

The March 2006 private treatment record reflect that the Veteran was diagnosed as having sensorineural hearing loss in his left ear as defined by VA.  See 38 C.F.R. § 3.385.  The Veteran's diagnosis of sensorineural hearing loss in his right ear as defined by VA was provided in the September 2008 private treatment record.  Thus, current hearing loss has been demonstrated.  The record fails to show convincing evidence relating the Veteran's claimed in-service noise exposure to his diagnosed bilateral hearing loss.

The Board finds the November 2015 VA examiner's opinion persuasive and probative evidence against the claim for service connection for bilateral hearing loss because it was based on a review of the claims file, audiological examination, and was supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the November 2015 VA examination opined that the Veteran's hearing loss is not due to military service because the Veteran's change in puretone thresholds in his right ear from 1977 to 1979 was more than likely due to test/retest variability.  The examiner further explained that the Veteran's 2009 hearing test showed hearing levels that did not rise to a hearing loss disability for compensation purposes.  Furthermore, the November 2015 VA examiner opined that the Veteran's left ear hearing loss was most likely caused by his recent middle ear disease and treatment for cholesteatoma.  

The Board notes that the February 2006 VA examiner also opined that the Veteran's current hearing loss was not due to military noise exposure because military audiometric testing was normal, including in his January 1977 induction examination and October 1979 separation examination.  That examiner also considered the Veteran's report that his ear issues began with an ear infection four to five years prior to the VA examination. 

The Board additionally notes that the April 2009 private opinion submitted by the Veteran attributed the Veteran's hearing loss to his active service.  However, this opinion failed to provide a rationale and also failed to indicate that the opinion was based on review of the Veteran's medical history.  In assessing the credibility and weight to be given to the evidence, the Board finds the opinion of the examiner who conducted the Veteran's November 2015 VA to be more probative than the April 2009 private opinion.   See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In contrast to the April 2009 private opinion, the VA examiner had an opportunity to review the Veteran's claims file, review records of treatment, and provided a complete rationale for his opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the Veteran's reported history).  

The Board also notes that although the Veteran's October 1979 separation examination showed puretone thresholds of 25 decibels in the right ear at 500 and 1000 Hertz, the Veteran continued to have normal hearing in his right ear for compensation purposes as shown in the March and August 2006 private treatment records and the February 2006 VA examination.  The Veteran was not diagnosed with right ear hearing loss as defined by VA until September 2008, or 28 years following service.  See 38 C.F.R. § 3.385.  In addition, the Veteran stated in his February 2006 examination that he was exposed to heavy machinery noise while employed at a sewage treatment plant and target practice noise as a corrections officer after military service.  

The Board has considered the Veteran's contention that a relationship exists between his current bilateral hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service and finds his statements of noise exposure credible based on his experiences of serving as an assistant gunner.  The Board also finds that the Veteran is competent to identify perceived hearing loss.  However, he is not competent to determine that he had a hearing loss for VA compensation purposes in service or within the first post service year or provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Furthermore, the Veteran denied any history of hearing loss in his October 1979 separation examination.  Likewise, the Veteran stated in his February 2006 VA examination that he noticed hearing difficulties that developed gradually over the past four to five years, or between twenty-one and twenty-two years after separation from service.  Therefore, despite being exposed to military noise as an assistant gunman, bilateral hearing loss was not incurred in service or manifested for many years after service.  The lack of convincing evidence of continuing hearing loss for many years between the period of active duty and the initial findings and documented complaints of hearing loss weighs against the claim.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The competent and probative medical record outweighs the Veteran's statements because the examiner found it unlikely that the Veteran's hearing loss was related to service, especially in light of a review of the claims file and the lack of continuity of symptoms of hearing loss for many years following service.  The examiner's opinion is considered competent and probative, and is thus given higher weight than the Veteran's statements, for the reasons explained above.

Accordingly, the Board finds that the Veteran's contentions regarding the etiology of his bilateral hearing loss are outweighed by the competent and probative VA examiner's findings.  Further, there has been no showing of a continuity of his hearing loss symptomatology.  As such, the preponderance of the evidence is against the claim, and benefit of the doubt rule is not applicable.  Thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b.  Left Ear Cholesteatoma 

The Veteran contends that service connection for his left ear cholesteatoma is warranted because he continued to suffer from ear infections following service.  He claims that he self-treated his left ear by using over the counter medication and cleansers.  The Veteran stated that the condition worsened in 2006 at which time he sought treatment.  

In February 1977 service treatment records, the physician observed cerumen build-up, and noted otitis media.  A few days later, service treatment records indicated that the left ear was doing well.  

In his October 1979 separation examination, the Veteran denied having any ear, nose, or throat trouble and the ears were reportedly normal.

In his February 2006 VA examination (dated March 2006), the Veteran indicated that he started having problems with his ears about four of five years ago when he developed some drainage in his left ear.  The Veteran indicated it was an ear infection that was treated with drops.  He stated that he had some drainage in his left ear off and on ever since.  The Veteran denied having any problems with his ears while on active duty.  The examiner indicated that the Veteran's ears were negative for mastoids and no perforation was noted.  The examiner provided a diagnosis of bilateral serous otitis.

An April 2006 private treatment record indicated that there was evidence of cholesteatoma extending from the middle ear cavity into the external auditory canal along the posterior wall.  The physician diagnosed the Veteran with chronic mastoiditis with otitis media and tympanic membrane perforation, and ossicular erosion with demineralization of the tegmen tympani on the left side.  The Veteran underwent a simple mastoidectomy in which a thin section of the axial and direct coronal slices were taken through the petrous bones.

A July 2006 private treatment record provided an assessment of cholesteatoma of the left middle ear and mastoid.  

A subsequent July 2006 private treatment record indicated that the Veteran's left ear had not responded to treatments, and a computed tomography (CT) scan showed that there was soft tissue filling the entire mastoid cavity, sclerosis and inflammation in the mastoid, and disruption of at least the stapes.  The Veteran underwent a left ear tympanomastoidectomy.  Post-operative diagnoses included chronic mastoiditis, conductive hearing loss in middle ear, and left tympanic perforation.

A September 2008 private treatment record indicated that there was a possible cholesteatoma recurrence and cerumen was removed from the Veteran's left ear. 

In a November 2008 private treatment record, the Veteran underwent another CT scan.  The results showed chronic mastoiditis on the left ear with a prior simple mastectomy performed with extensive soft tissue debris present in the mastoidectomy defect and middle ear cavity with an absent stapes; and with soft tissue changes or fluid in the remaining mastoid air cells.  There was no abnormality in the right temporal bone.  

In December 2008, the Veteran underwent an additional left tympanomastoidectomy.  The physician noted significant extension of the cholesteatoma with erosion of the lateral semicircular canal, erosion of the sigmoid sinus and the tegmen, and erosion of the malleus.  The physician provided post-operative diagnoses of bilateral mixed hearing loss, eustachian tube discomfort, left chronic mastoiditis, left central perforation, and left cholesteatoma, diffuse. The Veteran also underwent a right myringotomy and tube for disease prevention.

The Veteran was afforded a VA examination in February 2009 and it was noted that February 1977 service treatment records showed that he was seen and treated for bilateral otitis media, which resolved a few days later as noted in a follow-up examination.  The examiner provided a diagnosis of left ear cholesteatoma, and explained that the medical literature does not support cholesteatoma resulting from a serous otitis media which the Veteran had in 1977.  As such, the examiner concluded that it is not likely that the cholesteatoma and the subsequent surgeries in 2006 and 2008 were as a result of the 1977 diagnosis of serous otitis media.

An April 2009 private opinion submitted by the Veteran stated that the Veteran's left ear disability that required two surgeries was not related to a service related injury.

In a July 2015 VA examination, the examiner concluded that the Veteran's left ear cholesteatoma was less likely than not incurred in or caused by an in-service event.  In so concluding, the examiner explained that cholesteatoma is an epithelial cell growth that forms in the middle ear, mastoid or epitympanum after chronic otitis media.  The examiner explained that the Veteran's February 1977 service treatment records showed that the otitis media resolved after treatment.  In addition, the examiner explained that the Veteran's service treatment records, including his separation examination, did not show an active ear problem.  
Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection of left ear cholesteatoma.

Here, the Veteran was diagnosed with cholesteatoma in July 2006.  However, the record is absent of probative medical evidence to support a finding of nexus between the Veteran's left ear cholesteatoma and his period of active service.  The Board accepts the July 2015 VA examiner's opinion as being the most probative medical evidence on the subject.  The examiner considered the Veteran's previous medical history including the Veteran's April 2006 diagnosis of chronic mastoiditis and left tympanic perforation with evidence of mastoid cholesteatoma.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history.  The Board finds that the opinion is consistent with the Veteran's service and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Furthermore, the April 2009 private opinion submitted by the Veteran stated that the Veteran's left ear condition that required two surgeries was not related to a service related injury.  

The Board additionally notes that the Veteran denied having any ear trouble in his October 1979 separation examination.  The Veteran also indicated in the February 2006 VA examination that he began having problems with his left ear four to five years ago, or twenty-one to twenty-two years following service.  In that examination, he also denied having any ear problems while on active duty.  

While the Veteran is competent report symptoms related to his left ear cholesteatoma, he is not competent to provide an opinion that his current left ear cholesteatoma is due to his in-service otitis media.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the July 2015 VA examination report more probative than the Veteran's conclusory statements.  Here, the VA examiner, who is a physician, took into consideration the overall record in providing his opinions.  Importantly, the Board notes that this opinion is not contradicted by any other medical evidence of record.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Accordingly, the preponderance of the evidence is against a finding that the Veteran's left ear cholesteatoma is causally related to a period of the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for left ear cholesteatoma is denied.
 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


